HLD-194      (August 2010)                                      NOT PRECEDENTIAL

                           UNITED STATES COURT OF APPEALS
                                FOR THE THIRD CIRCUIT

                                         NO. 10-3026
                                      ________________

                               IN RE: TREVOR DORSETT,
                                                       Petitioner
                          ____________________________________

                          On Petition for a Writ of Mandamus from the
                               United States District Court for the
                                  District of the Virgin Islands
                           (Related to D. V.I. Crim. No. 06-cr-00029)
                          _____________________________________

                     Submitted Under Rule 21, Fed. R. App. P.
                                 August 31, 2010
           Before: MCKEE, Chief Judge, SCIRICA and WEIS, Circuit Judges
                            (Filed: October 13, 2010)
                                 ____________

                                          OPINION
                                        ____________

PER CURIAM.

              Pro se petitioner, Trevor Dorsett, seeks a writ of mandamus compelling the

United States District Court for the District of the Virgin Islands to rule upon a motion he

filed wherein he seeks to have his sentence corrected to eliminate what he considers to be

an invalid two point enhancement. Finding no basis for granting mandamus relief, we

will deny the petition.
              The writ of mandamus is an extraordinary remedy. To justify the Court=s

use of this remedy, a petitioner must demonstrate that he has a clear and indisputable right

to issuance of the writ. Kerr v. United States District Court, 426 U.S. 394, 403 (1976);

DeMasi v. Weiss, 669 F.2d 114, 117 (3d Cir. 1982). Although an appellate court may

issue a writ of mandamus on the ground that undue delay is tantamount to a failure to

exercise jurisdiction, Madden v. Myers, 102 F.3d 74, 79 (3rd Cir. 1996), the manner in

which a court controls its docket is discretionary. In re Fine Paper Antitrust Litigation,

685 F.2d 810, 817 (3d Cir. 1982), cert. denied, 459 U.S. 1156 (1983).

              The District Court docket reflects that Dorsett=s motion to correct his

sentence was filed on March 9, 2010. That motion has been referred to a Magistrate

Judge, as has Dorsett=s recently filed motion seeking an expeditious ruling. We cannot

say that the delay Dorsett has experienced thus far (e.g., a little over five months) is

tantamount to the District Court=s failure to exercise its jurisdiction or that he has suffered

substantial prejudice. We are confident that the District Court will take action on

Dorsett=s motion in the near future.

              Accordingly, we will deny the petition for a writ of mandamus. This

denial is, of course, without prejudice to Dorsett=s right to seek mandamus relief if the

District Court does not act on his motion within a reasonable time.




                                               2